SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. ) Kesselring Holding Corporation (Name of Issuer) Common Stock, $.0001 par value per share 492536 10 7 (Cusip Number) May 18, 2007 (Date of Event Which Requires Filing of this Statement) Page 2 of 5 CUSIP No. 492 (1) Name of Reporting Person: Nicola O’Sullivan (2) (2) Check the Appropriate Box if a Member of a Group: (a) (b) (3) SEC Use Only (4) Citizenship or Place of Organization: USA NUMBER OF (5) Sole Voting Power: SHARES 2,257,379 BENEFICIALLY (6) Shared Voting Power: OWNED BY -0- EACH REPORTING (7) Sole Dispositive Power: PERSON WITH: 2,257,379 (8) Shared Dispositive Power: -0- (9) Aggregate Amount Beneficially Owned by Each Reporting Person: 2,257,379 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares: No (11) Percent of Class Represented by Amount in Row (9): 6.73%1 Page3 of 5 (12) Type of Reporting Person: IN Item 1 (a). Name of Issuer: Kesselring Holding Corporation Item 1(b). Address of Issuer’s Principal Executive Offices: Kesselring Holding Corporation 2208 58th Avenue East Bradenton, Florida34203 Item 2(a). Name of Person Filing: Nicola O’Sullivan Item 2(b). Address of Principal Business Office or, if none, Residence: c/o Kesselring Holding Corporation 2208 58th Avenue East Bradenton, Florida34203 Item 2(c). Citizenship: USA Item 2(d). Title of Class of Securities: Common Stock, par value $.0001 per share. Item 2(e). CUSIP Number: 492536 10 7 Item 3. Type of Person: Not applicable. Item 4. Ownership: a.Amount Beneficially owned: 2,257,379 Page4 of 5 b.Percent of Class: 6.73%1 c.Number of shares as to which person has: (i)Sole power to vote or to direct the vote: 2,257,379 (ii)Shared power to vote or to direct the vote: -0- (iii) Sole power to dispose or to direct the disposition of: 2,257,379 (iv)Shared power to dispose or to direct the disposition of: -0- Item 5. Ownership of Five Percent or less of a Class: Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person: Not applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company: Not applicable. Item 8. Identification and Classification of Members of the Group: Not applicable. Item 9. Notice of Dissolution of Group: Not applicable. Page 2 of 5 Item 10. Certification: Not applicable. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: July 23, 2007 By: /s/Nicola O’Sullivan Nicola O’Sullivan (1) Based on a total outstanding of 33,543,940 shares of common stock. (2) The securities are held by the Nicola O’ Sullivan Trust.Ms. O’Sullivan is the trustee for the trust.
